Citation Nr: 1639540	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include the residuals of left shoulder surgery.

2.  Entitlement to service connection for a chronic headache disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a chronic kidney disability.

6.  Entitlement to an increased rating for degenerative changes of the cervical spine, status post replacement of anterior cervical plate from C5-C7 and anterior cervical fusion with pseudoarthrosis at C5-C7, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) with the United States Army National Guard from February 15, 1974 to June 14, 1974.  He had additional verified active duty for training with the California Army National Guard from June 6 or 7, 1984 to June 20 or 21, 1984, and from August 23, 1984 to September 2, 1984.  He had verified inactive duty for training with the California Army National Guard from March 7, 1986 to March 9, 1986.  

This matter comes on appeal before the. Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).

The appellant testified at a July 2011 videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file.

In an October 2011 decision, the Board denied special monthly compensation based on the need of the appellant's spouse for the regular aid and attendance of another person.  The Board remanded issues of entitlement to service connection for (1) an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), (2) a right shoulder disability, (3) a left shoulder disability, to include the residuals of left shoulder surgery, (4) a bilateral ankle disability, (5) a chronic headache disorder, (6) a right wrist disability, (7) type II diabetes mellitus, (8) a chronic kidney disorder, (9) a rash on the face and groin, as well as on both arms and legs, (10) an evaluation in excess of 10 percent for degenerative changes of the cervical spine, and (11) a total disability rating based upon individual unemployability due to service-connected disability (TDIU) for further development.

The appellant appealed the October 2011 decision to the United States Court of Appeals for Veterans Claims (Court) insomuch as it denied the claim for special monthly compensation based on the need for aid and attendance.  In September 2012, the Court granted a Joint Motion for Partial Remand, and the part of the Board's decision, only to the extent that it denied the entitlement to special monthly compensation based on the need of the appellant's wife for the regular aid and attendance of another person, was vacated and remanded for action consistent with the terms of the Joint Motion.  Special monthly compensation for the appellant's wife was again denied by the Board in a January 2013 decision.

In a March 2015 decision, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD, a right shoulder disability, a right ankle disability, and a rash of the face and both arms and legs.  A May 2015 rating decision granted a TDIU.  As these allowances constitute a full grant of the benefits sought on appeal, these issues are no longer in appellate status and will not be addressed herein by the Board.  

In an August 2015 rating decision, the AOJ denied service connection for carpal tunnel syndrome and a respiratory disability.  The Veteran submitted a notice of disagreement in September 2015, which was acknowledged by the AOJ in October 2015.  This differs from the situation in Manlincon v. West, 12 Vet. App. 238 (1999), where VA had not acknowledged a notice of disagreement.   As the AOJ has acknowledged receipt of the Veteran's notice of disagreement in this case and currently has jurisdiction over those claims, Manlincon v. West is not applicable in this case.

The issues of entitlement to service connection for a left shoulder disability, a right ankle disability, a chronic headache disability, a kidney disability, and an increased rating for the cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Diabetes mellitus is not attributable to the appellant's periods of ACDUTRA.


CONCLUSION OF LAW

Diabetes mellitus was not incurred during the appellant's periods of ACDUTRA.  38 U.S.C.A. §§ 1110, 101(24) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A December 2005 letter discussed the evidence necessary to support a claim for service connection.  The appellant was informed of the allocation of responsibilities between himself and VA.  In December 2006, the appellant was advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the appellant of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the claims file.  A VA examination has been conducted, and the Board finds that it is adequate in that it was conducted by a clinician who reviewed the record, interviewed the appellant, and performed appropriate examinations.  The appellant has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101(24); 38 C.F.R. § 3.6(a), (d).  When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

The appellant seeks service connection for diabetes mellitus.  He denies having been treated for this disease during service, but contends that hematuria noted in June 1985 was a symptom of diabetes.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of diabetes mellitus.  They indicate that in June 1985, the appellant reported blood in his urine.  He endorsed burning on urination.  He indicated that he had a history of kidney problems.  The assessment was nephrotic syndrome by history.  The appellant was advised to follow up with his physician.

VA treatment records reflect that a diagnosis of diabetes mellitus dates to 2005.  

During his July 2011 hearing, the appellant testified that he was told at the time he reported blood in his urine that he might be borderline diabetic.  He indicated that he saw a physician after returning from the field, and was placed on medication because he was a borderline diabetic.  He indicated that he had recently been started on insulin.  The appellant's representative indicated that the question of whether blood in the appellant's urine was a manifestation of diabetes had not been addressed.  

On VA examination in September 2013, the diagnosis was diabetes mellitus type II.  The examiner noted that the date of diagnosis was 1989, based on the appellant's report.  Following examination and review of the record, the examiner concluded that diabetes mellitus was not due to a period of active service, to include as presented by hematuria in 1985.  He reasoned that diabetes mellitus did not present with hematuria, but rather with elevated glucose levels and polydipsia resulting in polyuria.  

Having carefully reviewed the record, the Board concludes that service connection for diabetes mellitus is not warranted.  There is current evidence of diabetes mellitus.  However, the Board observes that there is no credible evidence showing that this disease is associated with any period of ACDUTRA. 

The Board notes that the appellant's service medical records are completely silent regarding any diagnosis, complaint, or abnormal finding suggestive of diabetes mellitus. 

With respect to the appellant's contention that hematuria was an early symptom of diabetes and that he was told that he was borderline diabetic during ACDUTRA, the Board concludes that such a report is unreliable, cannot establish onset of the claimed disability.  The appellant is competent to report what he experienced during ACDUTRA.  Jandreau v. Nicholson, 492 F.3d 1372   (2007).  However, competence and credibility are separate matters which must be addressed.  Although the appellant reports that he was told of borderline diabetes during ACDUTRA, the service treatment records are silent for any pathology suggestive of diabetes mellitus.  Moreover, the September 2013 VA examiner clarified that diabetes mellitus does not present with hematuria; rather, he stated that diabetes presented with elevated glucose levels and polydipsia resulting in polyuria.

In summary, the preponderance of the evidence is against a finding of diabetes mellitus during ACDUTRA.  Accordingly, there is no basis upon which to grant service connection for that disease.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

Left Shoulder Disability

In the October 2011 remand, the Board noted that in June 1984, the appellant received treatment for bursitis of the right shoulder.  At that time, the provider noted the appellant's report of occasional left shoulder pain since an incident three days previously when the appellant was struck by a pallet in his low back.  The Board further observed that on March 8, 1986, the appellant was involved in a motor vehicle accident and reported pain in his shoulder and back.  Post-service records indicate that the appellant underwent surgery on his left shoulder in July 1997.  The Board directed that an examination be conducted to ascertain the etiology of any left shoulder disability.  

On VA examination in September 2013, the examiner noted left shoulder surgery.  He concluded that a left shoulder condition was not related to service, including the March 1986 motor vehicle accident.  He reasoned that the records noted complaints of a shoulder condition in 1986, but there was no information in regards to the cause of the injury.  He pointed out that the appellant's medical history included his report that the shoulder condition was due to repetitive heavy lifting.  The Board concludes that the examiner's reasoning does not adequately address the possibility that the claimed left shoulder disability is related to ACDUTRA.  Thus, the VA examiner should be asked to clarify his opinion.

Right Ankle Disability

In its October 2011 remand, the Board noted that the Veteran asserted that his bilateral ankle disability was the result of having stepped in a pothole or potholes while marching and observed that the appellant was seen for complaints referable to his left ankle in September 1984, reporting that he had stepped in potholes while marching.  Post-service records indicate that the appellant injured his right ankle in April 1999.  The Board directed that an examination be conducted to ascertain the etiology of any right ankle disability.  

On VA examination in September 2013, the diagnosis was ankle strain.  The examiner concluded that right ankle strain was unrelated to service, reasoning that there were no records of a right ankle injury or complaint in the claims file.  The Board finds that the examiner's reasoning does not adequately address the Veteran's assertions of injury in service, nor his current contention that a right ankle disability is related to events during ACDUTRA.  Thus, the VA examiner should be asked to clarify his opinion regarding the etiology of the claimed right ankle disability.  


Headache Disability

The Veteran seeks service connection for headaches, contending that they are a residual of injuries sustained in the March 1986 motor vehicle accident.  On remand in October 2011, the Board directed that an examination be conducted to determine whether the appellant had a clinically identifiable headache disorder that was related to any incident of service, or whether such was proximately related to the appellant's service-connected cervical spine disability.  

On VA examination in September 2013, the diagnosis was migraine, including migraine variants.  The examiner concluded that headaches were not related to service, including the in-service motor vehicle accident.  He further concluded that headaches were not proximately due to or the result of a left ankle condition.  He reasoned that the medical records failed to provide information of a headache condition during service, and there was no specific injury noted at the time of the motor vehicle accident.  

On traumatic brain injury examination in September 2013, the examiner same indicated that the appellant had subjective symptoms including mild or occasional headaches.  

Service connection for traumatic brain injury was awarded in November 2014, and a 10 percent evaluation was assigned based on the appellant's report of subjective symptoms.  The Board notes, however, that the September 2013 VA examiner did not address whether there is a separate headache disability that is related to the service-connected cervical spine disability and not part and parcel to the service-connected traumatic brain injury residuals.  Thus, the appellant should be afforded a current examination, and the examiner should be asked to clarify this question.




Chronic Kidney Disability

Service treatment records note the Veteran's report of blood in his urine, with an assessment of nephrotic syndrome.  

Post-service VA treatment records reflect a diagnosis of stage III chronic kidney disease.  

On remand in October 2011, the Board directed that the appellant be afforded an examination to determine whether the kidney pathology was related to the appellant's periods of active service, to include the noted nephrotic syndrome in 1985.

On examination in September 2013, the examiner indicated that the appellant did not currently have a kidney condition, and had never been diagnosed with such.  He concluded that there was no confirmation of nephrotic syndrome, reasoning that there were no current records to substantiate that the appellant had nephrotic syndrome.  The examiner did not acknowledge the diagnosis of chronic kidney disease reflected in the post-service VA treatment records.  The examiner should be asked to reconcile his determination that there is no diagnosis with the VA treatment records, which show a diagnosis and ongoing treatment.  

Evaluation of Cervical Spine Disability

The Board's October 2011 remand directed that a VA examination be conducted to determine the current severity of the appellant's cervical spine disability.  An examination was carried out in September 2013.  However, since then, the Veteran underwent an additional surgery on his cervical spine in April 2015.  The appellant should be requested to identify complete records of his most recent surgery, and should then be afforded an examination to determine the current severity of his cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide the name and address of the provider who performed his April 2015 cervical spine surgery, and for providers in possession of any other relevant non-VA medical records.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal
determination that such records do not exist or that further efforts to obtain such records would be futile.  The appellant and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided m 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R § 3.159(c)(2),(e).

2.  Obtain and associate with the record any updated VA treatment records.   

3.  Return the record to the physician who conducted the September 2013 joints examination, or, if that physician is unavailable, to a similarly qualified physician.  The physician should be asked to review the record and respond to the below inquiries.  

If the physician concludes that examination of the appellant is necessary to address the questions presented, such should be scheduled.  

Following review of the record (and examination of the appellant only if deemed necessary), the physician should identify all current disabilities of the left shoulder and right ankle.  For each identified disability, the physician should provide an opinion with respect to whether it is at least as likely as not (50 percent probability or more) that any such disability is related to any period of active service, to include the in-service motor vehicle accident.  The examiner's attention is directed to the Veteran's statement that he injured both ankles when he stepped in a pothole or potholes while marching.
  
A complete rationale for all opinions expressed should be provided in the examination report.

Review of the entire record is required; however, the physician is directed to acknowledge and discuss the Veteran's lay assertions of in-service and post-service symptomatology.  

If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the appellant for a VA examination to determine the nature and etiology of any current headache disorder.  Any and all necessary studies, tests, and evaluations should be performed.  

The examiner should elicit a complete history from the appellant, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the appellant, the examiner should indicate whether the appellant has a headache disorder that is separate from his traumatic brain injury residuals.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of a disease or injury in service.  The examiner should also provide an opinion regarding whether any such headache disorder is proximately due to or aggravated by the appellant's service-connected cervical spine disability.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The appellant's lay contentions, and that of the others, must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed headache disorder.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Return the record to the physician who conducted the September 2013 kidney examination, or, if that physician is unavailable, to a similarly qualified physician.  The physician should be asked to review the record and respond to the below inquiries.  

If the physician concludes that examination of the appellant is necessary to address the questions presented, such should be scheduled.  

Following review of the record (and examination of the appellant only if deemed necessary), the physician should indicate whether there is a current diagnosis referable to the Veteran's kidneys.  If so, the physician should provide an opinion with respect to whether it is at least as likely as not (50 percent probability or more) that any such diagnosis is related to any period of active service, to include the hematuria reported by the Veteran during a period of active service.
  
A complete rationale for all opinions expressed should be provided in the examination report.

Review of the entire record is required; however, the physician is directed to acknowledge and discuss the diagnoses noted in the VA treatment reports of record and reconcile those diagnoses with his conclusion that there is no current diagnosis referable to the Veteran's kidneys.  

If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Schedule the appellant for a VA examination to determine the severity of his cervical spine disability.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the appellant, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the appellant experiences pain.  The examiner should also describe any other associated deformity or functional impairment of the cervical spine, and indicate whether there is ankylosis.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

7.  Review the addendum and examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

8.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


